Title: John Thaxter to John Adams, 1 June 1784
From: Thaxter, John
To: Adams, John


        
          Sir,
          Hingham 1st. June 1784.
        
        The time of Mrs— As. departure draws so near, & the Conveyance is so unexceptionable, that I can hardly be excused from forwarding a few Lines.— I wish it was in my power to write you a particular state of our public Affairs; but my life for six months past has been so recluse, and I have seen so few Persons from whom certain Information could be obtained, that you must not expect any very minute detail from me.
        The Bustle of Election in this Commonwealth is over for this year— ’Tis said this House is somewhat more respectable than the last— There is but a small Change in the Council & Senate— There are two points of considerable Importance, which will come before them this Session—The Case of the Refugees, & the Society of the Cincinnati—both of which were referred to the present Session. With regard to the fate of the Refugees, it is almost impossible to predict any thing with tolerable Certainty.— I am upon the whole inclined to think, that the Example of some of the other States, & the good Conduct of such as have been admitted among Us, will have a tendency to soften present prejudices, to allay a still considerable fermentation, & finally open a way for the admission of many others.— The Mandamus Councillors, such as have borne Arms

against the States, and those, of whatever denomination, whose Property has been confiscated, will be precluded for a long time in all probability. They may be admitted to make trial for the recovery of their Estates, but I am confident they will fail— The People will not readily submit to an additional Tax, to defray the Expence, that Government will unavoidably incur, in the restoration of these Estates— ’Tis true the Estates were sold for a Song—but a Song will not repurchase them— If this Commonwealth will admit such of the Refugees to return, whose property has been confiscated, for the purpose of soliciting for their Estates, ’tis most certain their Errand will for a long time be odious— They have forfeited the Confidence and Affection of this People, and they cannot be surprised that it is very difficult to regain either— I hope every thing will be done for them, that Honor and Justice and Charity demand—but it will be a long time remembered, that they have given Stones for Bread & Serpents for Fishes. I have no doubt that many of them will make good Citizens, but there is a certain Class among them, that I do not wish to see change Masters:—
        The Society of Cincinnati gains no Credit— It has been severely lashed in a variety of Speculations— In the last Session of the General Court, a Committee of both Houses were appointed to consider of the matter and report— They took up the business in its true light, and reported their Opinion of the Nature, Objects, Tendency & Consequences of the Institution, with the utmost Candor and Impartiality— The Report was adopted by both Houses, and a farther Consideration of the Matter referred to the present Session, which I hope will lay the Axe to the Root— Some pretend to say ’tis not against the Confederation, nor the Constitution of this State, and enquire how the Society can be dissolved, even if it is dangerous? This is worse than quibbling, and an Insult to any Understanding one remove from Idiotism— The Government of this State have expressed their Opinion of its dangerous tendency in so decent language, that I cannot but hope the Officers of our Line will withdraw— It is very obnoxious also to the People, between whom and the Order a Scence of Animosity will reign, ’till Cincinnati or Constitution is levelled.
        The Constitution of Sweden has been overturned—and we have some well wishers on that side of the Atlantic, who would rejoice in the Wreck of our Confederation.— There was a general Convention of the Order last Month at Philadelphia,—the result of their deliberations is not known. They are rather secret in their business.
        
        The People have grumbled furiously about Commutation—have had Conventions in some Counties—but it will go down finally— Connecticut have at length adopted the Impost, so that there is only Rhode Island to come in.
        Mr— Dana set off this day three Weeks for Congress— He has been elected for a long time—but ill health has prevented his travelling before—I go off in a few days for Haverhill, to set down in the practice of the Law— My Expectations are very moderate, & while they continue modest I hope they will not be disappointed.
        I feel very anxious to know how Mr. Laurens & Mr. Jenings have settled their Controversy— You have been unavoidably interested in it, & I have been very apprehensive it would create a breach between you & Mr. Laurens— Some passages in Mr. Laurens’s Reply to Mr. Jenings seem calculated to create mischief, and indicate that there is still a secret rankling in his Heart.—
        We are impatient to see the King’s Speech to the new Parliament— We pity their Confusions & Distraction, as much as they weep for our Factions, and with the same degree of Sensibility. They have lamented the Discords & Anarchy of this Country since its Separation from its Mother—even our former nursing Father prayed for Us in a Speech from the Throne after the Peace— We are grieved that the Vaderland should want Examples of Peace & Good Order from their former Colonial Children since their Freedom.
        My very affectionate Regards to Master John, and Respects to all Friends, if you please— With the sincerest Attachment & Respect, I have the honor to be, / Sir, / your most Hble Servt.
        
          J. T
        
      